Citation Nr: 0901158	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
osteophytosis, right knee, painful and limited motion (right 
knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the evaluation of 
the veteran's service connected osteophytosis of the right 
knee, painful and limited motion, to 10 percent, effective 
April 10, 2006.  The veteran has perfected his appeal.  

The veteran and his son testified at a video conference 
hearing before the undersigned Veterans Law Judge in August 
2008.  A transcript of the hearing is associated with the 
claims file.

The Board notes that in October 2007, the veteran received 
service connection for the separate condition of 
osteophytosis of the right knee, instability, with a 20 
percent evaluation, effective April 10, 2006.  He was 
notified of this decision on November 1, 2007.  The veteran 
did not initiate an appeal of this issue and so it is not 
part of the current appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

The veteran's right knee disability has limited his range of 
motion to 100 degrees flexion and 5 degrees extension.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 
10 percent for osteophytosis, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic 
Codes (DC) 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the April 
2006 letter to the veteran specifically notified him of the 
substance of the VCAA including the types of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), this letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  The April 2006 letter 
also informed the veteran how VA determines the disability 
rating and effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 273 (2006).

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
to notify the claimant that, in order to substantiate a claim 
for increase: (1) claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;  
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The veteran received notice in accordance with 
Vazquez in a June 2008 letter.

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, the reports of VA medical examinations, 
private and VA medical reports, and statements from the 
veteran and his fellow servicemen addressing the severity of 
his service-connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Arthritis due to trauma is rated as degenerative arthritis 
under DC 5003.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260. 
Under DC 5261, the following evaluations are assignable for 
limitation of leg extension: zero percent for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for extension limited to 15 degrees, 30 
percent for extension limited to 20 degrees, 40 percent for 
extension limited to 30 degrees, and 50 percent for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Analysis

In a September 2006 rating decision the evaluation of the 
veteran's service connected osteophytosis of the right knee, 
painful and limited motion, was increased to 10 percent, 
effective April 10, 2006, under DC 5010-5003.  38 C.F.R. 
§ 4.71a.  In order to warrant a higher evaluation for 
limitation of motion, the veteran's right knee disability 
must be characterized by either limitation of flexion to 30 
degrees or less or limitation to 15 degrees or more of 
extension.  38 C.F.R. § 4.71a, DC 5261, 5261.

The veteran was given a VA medical examination in September 
2006.  The examiner noted that the veteran reported 
functional limitations upon both walking and standing, 
limiting him to no more than one quarter mile walking and 15 
to 30 minutes standing.  He also complained of moderate, 
weekly flare-ups.  The veteran's gait was antalgic.  The 
veteran's range of motion was 0 to 120 degrees for active 
motion against gravity with pain beginning at 120 degrees.  
His passive range of motion was 0 to 140 degrees with pain 
beginning at 120 degrees.  No additional loss of motion was 
noted on repetitive use.

The veteran was given another VA medical examination in 
October 2007.  At that time his right knee disability was 
characterized by significant degenerative changes, mild 
tenderness and swelling.  His range of motion was:

Right knee flexion is 0-100 degrees, both active 
and passive with pain at endpoint...  He has 5 
degrees lack of full extension of his right knee...  
Repetitive range of motion does not change his 
range of motion.  The veteran has instability and 
laxity of his medial and lateral collateral 
ligaments of his right knee to varus and valgus in 
neutral and in 30 degrees of flexion... Both knees 
anterior and posterior drawer test are negative.  
Both knees Lachman's and McMurray's tests are 
negative.

Additionally, the veteran complained of daily flare-ups due 
to climbing stairs.

The Board acknowledges that the veteran's range of motion is 
limited.  However, flexion limited to 100 degrees is not 
compensable under DC 5260, nor is extension limited to 5 
degrees under DC 5261.  38 C.F.R. § 4.71a.  The current 10 
percent evaluation under DC 5010-5003 is warranted for cases 
such as this where demonstrable limitation of motion is not 
sufficient to warrant compensation under the relevant 
diagnostic code.

The Board has also considered whether an increased disability 
rating is warranted for the veteran's right knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  To this end, the Board notes the 
veteran's subjective complaints of regular flare-ups and 
additional limitation of function upon exertion.  The 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  Specifically, both 
VA examiners have noted that the veteran's range of motion is 
not affected by repetition.  Therefore, although it has no 
reason to doubt that the veteran's complaints of painful 
flare-ups, the Board is unable to identify any clinical 
findings which would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
veteran's right knee disability warranted an evaluation in 
excess of 10 percent.  Hart, supra.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected right knee disability, 
interference with the veteran's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 10 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997) (quoting Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for right knee disability 
is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


